        Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 CLYDE E. LEONARD JR.,
 individually and on behalf of all
 others similarly situated,
               Plaintiffs,
 v.
 PEACHCAP TAX & ADVISORY,
 LLC, DAVID HARRISON                        Civil Action No. _______________
 MILLER, AND ERIC STEVEN
 BURNETTE,

               Defendants.


                   DEFENDANTS’ NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1446, and 15 U.S.C. § 78bb(f),

Defendants PeachCap Tax & Advisory, LLC, David Harrison Miller, and Eric

Steven Burnette (together, “Defendants”), by and through their undersigned counsel,

hereby remove this action, captioned Clyde E. Leonard Jr. v. PeachCap Tax &

Advisory, LLC, David Harrison Miller, and Eric Steven Burnette, bearing Case No.

2021CV348012 from the Superior Court of Fulton County, State of Georgia, to the

United States District Court for the Northern District of Georgia. Defendants appear

for the purposes of removal only and for no other purpose, reserve all defenses and

rights available to them, and state as follows:
           Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 2 of 9




      1.      Plaintiff Clyde E. Leonard Jr. (“Leonard”), individually and on behalf

of all other persons similarly situated, filed the present action on April 8, 2021, in

the Superior Court of Fulton County, State of Georgia, as Case No. 2021CV348012.

Defendants were served with the Complaint on May 10, 2021. See

Acknowledgement of Service.

      2.      This notice is being filed within 30 days of service on Defendants and,

thus, is timely filed under 28 U.S.C. § 1446(b).

      3.      All Defendants consent to the removal of this action.

      4.      As alleged in the Complaint, Leonard is a former client of Defendant

PeachCap Tax & Advisory, LLC (“PCTA”), a registered advisory firm. See

Complaint ¶ 13. Leonard alleges that while “[r]egistered investment advisors are not

prohibited from using an affiliated broker-dealer to exercise trades,” the “use of an

affiliate involves a conflict of interest that must be explained to and authorized by

the client.” Id. ¶ 54. Leonard claims that PCTA secretly used an affiliated broker-

dealer, PeachCap Securities (“PCS”), to buy and sell securities, resulting in

Defendants receiving “unauthorized and unlawful commission payments from their

affiliate” in connection with the purchase and sale securities for PCTA’s clients. For

example, Leonard alleges:




                                          2
           Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 3 of 9




      61. [PCTA] did not explain its receipt of commissions from these transactions
         to Plaintiff or other Class Members. The listing of a commission on the
         trade confirmation summary report is not an explanation of the
         commission payment to [PCTA], Miller, or Burnette, because it does not
         explain that [PCTA], Miller, or Burnette, Plaintiff’s fiduciaries, were
         receiving a kickback or other payment in connection with the transaction.
      62. [PCTA] did not adequately explain to Plaintiff and the other Class
         members that its affiliate, [PCS], made money and enriched itself in
         connection with these transactions and, further, failed to explain that [PCS]
         charged higher fees than other, unaffiliated broker-dealers would charge
         for the same services.
      63. [PCTA] did not explain to Plaintiff and other Class members that it and its
          advisors and principals would receive compensation outside of the
          Agreement for using its affiliate, [PCS], to invest client funds….

Id. ¶¶ 61-63.

      5.        Leonard alleges that Defendants’ conduct was “fraudulent” and

“operated as a deceit on the Plaintiff and other Class members.” Id. ¶¶ 98-99.

      6.        Relying on the allegations above Leonard, on behalf of himself and a

putative class, asserts four state law claims; i.e., breach of fiduciary duty, negligence,

breach of contract and violations of Georgia’s Uniform Securities Act (“GUSA”).

Id. ¶¶ 70-99.

      7.        Although, in many cases, a plaintiff may avoid federal jurisdiction by

exclusive reliance on state law, a plaintiff may not avoid federal jurisdiction where,

as here, “the pre-emptive force of a statute is so extraordinary that it converts an

ordinary state law common-law complaint into one stating a federal claim for




                                            3
           Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 4 of 9




purposes of the well-pleaded complaint rule.” Behlen v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 311 F.3d 1087, 1090 (11th Cir. 2002).

      8.      The Securities Litigation Uniform Standards Act of 1998 (“SLUSA”),

15 U.S.C. §§ 77p, 78bb, preempts and precludes Leonard’s claims. SLUSA made

federal court the sole venue for class actions alleging misrepresentations, omissions,

or deceit in connection with the purchase and sale of covered securities, with certain

limited exceptions that are inapplicable here. Id. at 1092. “Congress further

mandated that such class actions would be governed by federal law rather than state

law.” Id.

      9.      SLUSA allows for removal, and preempts and precludes claims, if: “(1)

the suit is a ‘covered class action,’ (2) the plaintiffs’ claims are based on state law,

(3) one or more ‘covered securities’ has been purchased or sold, and (4) the

defendant is alleged to have misrepresented or omitted a material fact ‘in connection

with the purchase or sale of such security.’” Id. (quoting Riley v. Merrill Lynch,

Pierce, Fenner & Smith, Inc. , 292 F.3d 1334, 1342 (11th Cir. 2002)); see also 15

U.S.C. § 77p. All four conditions are met here.1




1
  Defendants’ Memorandum in Support of its Motion to Dismiss is being filed
contemporaneously with this Notice of Removal. Defendants incorporate all of the
arguments and authority from their Motion to Dismiss into this Notice of Removal.

                                           4
         Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 5 of 9




      10.    First, the underlying suit is a “covered class action.” “A ‘covered class

action’ is a lawsuit in which damages are sought on behalf of more than 50 people.”

15 U.S.C. § 77p(f). Here, Leonard alleges “there are hundreds of members of the

Class” and seeks to recover “actual and statutory damages (including punitive

damages).” Complaint ¶¶ 74, 87, 92, 96, 99 and Request for Relief. Further, Leonard

alleges that “[t]his action involves common questions of law and fact, which

predominate over any questions affecting individual Class members.” Id. ¶ 75. Thus,

this case is a “covered class action.”

      11.    Second, Leonard’s claims are based on state law; i.e., Leonard asserts

state law claims for breach of fiduciary duty, negligence, breach of contract, and

violations of Georgia’s Uniform Securities Act. Id. ¶¶ 70-99. Those state law claims

satisfy the second condition of SLUSA preclusion.

      12.    Third, Leonard’s claims concern a “covered security.” A “covered

security” is “one traded nationally and listed on a national exchange.” 15 U.S.C. §

77p(f). Here, Leonard’s claims involve the purchase and sale of securities traded on

NYSE, NASDAQ, and NYSE ARCA. Complaint ¶ 20 (sale of “stocks or ETFs”);

id. ¶ 68 (referring to the “sale of securities”). In fact, the Complaint discusses

Defendants’ alleged “deceit” in the connection with the sale of UVXY, an ETF

traded on the national NYSE ARCA exchange. Id. ¶ 57.




                                          5
        Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 6 of 9




      13.    Fourth, Leonard alleges a manipulation, misrepresentation, omission,

or deceptive device in connection with the purchase or sale of a covered security.

See, e.g., Behlen, 311 F.3d at 1094 (holding that SLUSA’s “in connection with”

requirement was satisfied in a case alleging breach of contract, breach of fiduciary

duty, misrepresentation, suppression, unjust enrichment, and negligence on the

grounds that a brokerage firm and a mutual fund manager sold investors a certain

class of fund shares in order to collect excess fees and commissions on the sales);

Spencer v. Wachovia Bank, N.A., 2006 WL 3408043, at *4 (S.D. Fla. May 10, 2006)

(SLUSA precludes claims alleging a failure “to fully and adequately disclose”

conflicts and fees); McCullagh v. Merrill Lynch & Co., 2002 WL 362774, at *4

(S.D.N.Y. Mar. 6, 2002) (holding that SLUSA’s “in connection with” requirement

was satisfied in an action seeking disgorgement of allegedly excessive commissions

paid to an investment broker); Fleming v. The Charles Schwab Corp., 878 F.3d 1146

(9th Cir. 2017) (alleging violations of the best execution duty are precluded by

SLUSA).

      14.    Pursuant to 28 U.S.C. 1441(a), “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.”




                                          6
        Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 7 of 9




      15.    Leonard’s claims are removable to this Court under SLUSA. See 15

U.S.C. § 78bb(f); Behlen, 311 F.3d at 1092.

      16.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the

Summons, Complaint, and Defendants’ Acknowledgment of Service, which are the

only pleadings filed to date, are attached hereto as Exhibit 1.

      17.    Defendants will promptly file a copy of this Notice with the Clerk of

the Superior Court of Fulton County, State of Georgia, pursuant to 28 U.S.C. §

1446(d). A true and correct copy of the Notice of Filing of Notice of Removal is

attached hereto as Exhibit 2.

      18.    In addition, Defendants will promptly serve a copy of this Notice on

Leonard’s counsel of record.

      WHEREFORE, Defendants remove this action in its entirety from the

Superior Court of Fulton County, State of Georgia to this Court, the Northern

District of Georgia.

      Respectfully submitted this 24th day of May, 2021.

                                              /s/ Steven J. Rosenwasser
                                               Steven J. Rosenwasser
                                               Georgia Bar No. 614908
                                               James Z. Foster
                                               Georgia Bar No. 756038

                                              Attorneys for Defendants
GREENBERG TRAURIG, LLP
3333 Piedmont Road NE
Terminus 200, Suite 2500

                                          7
       Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 8 of 9




Atlanta, Georgia 30305
Telephone: (678) 553-2100
Fax: (678) 553-2212




                                    8
          Case 1:21-cv-02164-MHC Document 1 Filed 05/24/21 Page 9 of 9




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

CLYDE E. LEONARD, JR., individually, )
and on behalf of all similarly situated,              )
                                                      )
                               Plaintiff,             )
                                                      )
v.                                                    )    Civil Action No.       ______
                                                      )
PEACHCAP TAX & ADVISORY, LCC, )
DAVID HARRISON MILLER, and                            )
ERIC STEVEN BURNETTE,                                 )
                                                      )
                               Defendants.            )
-------------------------------------------------------

                              CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the foregoing

Defendants’ Notice of Removal by U.S. Mail addressed as follows:

       Stephen D. Councill                                    Bryan M. Knight
      Joshua P. Gunnemann                                      Jonathan Palmer
  COUNCILL & GUNNEMANN LLC                                KNIGHT PALMER, LLC
     1201 Peachtree Street NE                             1360 Peachtree Street NE
      Building 400, Suite 100                                     Suite 1201
      Atlanta, Georgia 30361                               Atlanta, Georgia, 30309

        This 24th day of May, 2021

                                                           /s/ Steven J. Rosenwasser
                                                           Steven J. Rosenwasser

ACTIVE 57374871v2




                                                 9
